Citation Nr: 0411125	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-21 338	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon



THE ISSUE

Entitlement to a rating in excess of 10 percent for disability of 
the left long finger.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty from July 1976 to 
July 1980. This matter comes to the Board of Veteran's Appeals 
(Board) on appeal from a June 2002 rating decision by the Portland 
Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's left long finger is amputated at the distal portion 
of the middle phalanx; there is ankylosis at the proximal 
interphalangeal (PIP) joint; and the ankylosis causes interference 
with overall function of the hand.


CONCLUSION OF LAW

Effective August 26, 2002, a 20 percent rating is warranted for 
the veteran's service connected disability of the left long finger 
(and associated impairment of overall hand function).  38 U.S.C.A. 
§§ 1155, 5107 (2002); 38 C.F.R. §§ 4.68, 4.71a, Diagnostic Codes 
(Codes) 5154, 5226 & Note following (Effective August 26, 2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107, eliminated the requirement of 
a well-grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  Regulations 
implementing the VCAA have been published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The VCAA applies in the instant 
case.  The Board finds that the requirements of the VCAA are met.
Well-groundedness is not an issue; the veteran was provided a copy 
of the decision denying his claim.  The RO provided notification 
of the VCAA in August 2001 (prior to the rating decision at 
issue).  Although the August 2001 letter from the RO did not 
specifically mention the VCAA, it informed the veteran what 
evidence was needed to establish entitlement to the benefits 
sought and advised him that evidence received within a year would 
be considered.  The veteran was further informed of the evidence 
needed to substantiate his claim by the June 2002 rating decision, 
and a July 2003 Statement of the Case.  In these communications, 
he was informed of the basis for the denial of his claim, what 
type of evidence was needed to substantiate the claim, and of all 
regulations pertinent to his claim.  While he was not specifically 
advised to submit everything he had pertinent to the claim, he was 
advised to either provide releases for VA to obtain pertinent 
treatment records or to himself arrange for such records to be 
submitted, constituting equivalent notice. 

The record includes a recent VA examination, which clearly 
establishes the nature and severity of the disability at issue.  
All identified treatment records have been obtained and there is 
no indication that any pertinent evidence remains outstanding.

All notice and duty to assist requirements appear to be 
substantially met.  The veteran is not prejudiced by the Board's 
proceeding with review of the matter on the merits at this point.  
See Conway v. Principi, supra.  

II. Factual Background

Service Medical Records reveal that the veteran injured his left 
long finger in a catapulting accident when launching an aircraft 
in January 1978.  X-rays showed a transverse fracture of the 
distal third of the middle phalanx of the left long finger.  One 
longitudinal k-wire was placed across the distal interphalangeal 
joint, holding it in extension and also intermedullarly through 
the middle phalanx, stabilizing the fracture.  On service 
discharge examination the veteran had residual inability to flex 
his DIP joint and some nuerocirculatory compromise.  

In April 1981, the RO granted service-connection for partial 
amputation of the distal tip of the left long finger of the minor 
hand, rated noncompensable.  
December 1997 X-ray revealed degenerative joint disease of the 
distal interphalangeal joint.  

In February 1998, the RO increased the rating to 10 percent, 
effective from July 1997.  The veteran initiated an appeal of the 
effective date assigned, but did not perfect the appeal after a 
statement of the case was issued.  

In March 1998, veteran underwent fusion of the distal 
interphalangeal joint of the left long finger.  

VA medical records in 2000 and 2001 noted that the veteran sought 
advice and later treatment for left finger amputation.  Prior to 
the amputation, it was noted that the veteran complained of 
minimal pain in this area and had some cold intolerance.  He also 
injured his finger a couple of times at work as a result of his 
fingertip getting in the way of his welding.  In June 2001, the 
veteran's left long finger was amputated proximal to the distal 
interphalangeal joint.  

On November 2002 VA examination the veteran complained of chronic 
pain, achiness, and increased hypersensitivity on the amputation 
stump.  He also claimed loss of motion and an inability to fully 
flex the finger, causing it to become caught in his clothing.  The 
stump was hypersensitive to insignificant light trauma throughout 
the day.  Physical examination revealed that he was able to oppose 
his thumb to each finger including the left long finger stump.  
There was a decreased range of motion in the left long finger, 
particularly at the proximal interphalangeal (PIP) joint; flexion 
at the PIP of the left long finger was 45 degrees. When the 
veteran closed his fist, or attempted to close the fist, because 
of the flexion deformity, the stump of his left long finger 
projected above the closed fist so there is not a smooth surface 
of the digits in that position, thereby causing problems with 
catching on clothing etc.  There was hypersensitivity to touch and 
palpation along the stump of the amputation.  The examiner noted 
that the left long finger is ankylosed at the PIP.  The impression 
was amputation of the distal portion of the long finger.  In 
response to a specific question, the examiner opined that yes 
there was interference with overall function of the hand, 
evidenced by the inability of the stump to be totally enclosed in 
a closed fist position.
III. Analysis

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4. The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

Pyramiding of ratings for the same disability under various 
diagnoses is prohibited. 38 C.F.R. § 4.14.

Under Diagnostic Code 5154, for either the minor or the major 
hand, amputation of the long finger without metacarpal resection 
at the proximal interphalangeal joint or proximal thereto, is 
evaluated as 10 percent disabling. Amputation of the long finger 
with metacarpal resection (more than one-half the bone lost) 
warrants a 20 percent evaluation.  38 C.F.R. § 4.71a.

Under Code 5226 (in effect prior to August 26, 2002) favorable and 
unfavorable ankylosis of the middle finger of both the major and 
minor hands was rated 10 percent.  A note following indicated that 
extremely unfavorable ankylosis was to be rated as amputation.  38 
C.F.R. § 4.71a.  

The criteria for rating ankylosis of individual fingers were 
revised effective August 26, 2002.  Effective that date (in 
pertinent part) a note was added following Code 5226 stating "Also 
consider whether evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting limitation of 
motion of other digits or interference with overall function of 
the hand."  38 C.F.R. § 4.71a, note following Code 5226 (effective 
August 26, 2002).  The revised criteria may be applied from their 
effective date.  [There was also a revision in nomenclature, the 
"middle" finger becoming the "long" finger.  The Board is using 
the term long finger throughout for consistency.]  

The combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level.  38 
C.F.R. § 4.68  

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned. 38 C.F.R. § 4.7.

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an approximate 
balance of positive and negative evidence regarding the merits of 
an issue material to the determination of the matter, the benefit 
of the doubt in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

At the outset, it is noteworthy that under Code 5154 amputation of 
the long finger without metacarpal resection, at the proximal 
interphalangeal joint or proximal thereto warrants only a 10 
percent rating.  Consequently, as all of the veteran's service 
connected left long finger disability is below (or distal from) 
the metacarpal joint, the amputation rule outlined above (38 
C.F.R. § 4.68) would be an absolute bar to a rating in excess of 
10 percent in this case.  

However, under the note added by the revision effective August 26, 
2002, an "additional evaluation" may be warranted for interference 
with overall function of the hand.  This is a liberalizing change 
in the regulation; and the Board finds that it benefits the 
veteran.  The determinative factor (in italics above) is in large 
measure a medical question.  When it was posed to a VA examiner, 
the examiner responded in the affirmative, noting that ankylosis 
at the proximal interphalangeal joint prevented the amputation 
stump from being fully enclosed in a closed fist, resulting in the 
hand catching on clothing, and other such limitations.  
Consequently, the Board finds that from August 26, 2002, the 
veteran's service connected left long finger disability warrants 
an additional 10 percent rating for overall hand function 
interference (for a combined rating of 20 percent for the service 
connected left long finger disability).  A still higher rating is 
not warranted because disability shown does not exceed that 
present with metacarpal resection (with more than half the bone 
lost), which is rated 20 percent under Code 5154.   



ORDER

A 20 percent rating for left long finger disability (with 
interference of overall hand function) is granted, effective 
August 26, 2002 and subject to the regulations governing payment 
of monetary awards.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



